             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          4:16CR3049
    vs.
                                                     ORDER
JOSHUA MICHAEL HUFF,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Revocation
          Hearing (filing 71) is granted.

    2.    Defendant Joshua Michael Huff's violation of supervised release
          hearing is continued to February 1, 2019, at 1:30 p.m., before the
          undersigned United States District Judge, in Courtroom No. 1,
          Robert V. Denney United States Courthouse and Federal
          Building, 100 Centennial Mall North, Lincoln, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 11th day of December, 2018.

                                        BY THE COURT:


                                        John M. Gerrard
                                        Chief United States District Judge
